Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  21-SEP-2022
                                                  08:17 AM
                                                  Dkt. 175 OCOR



                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


 JAMES YEE MARN, JR., as a limited partner of McCully Associates,
   a Hawaii registered limited partnership, for and on behalf of
 McCully Associates and its limited partners, Plaintiff-Appellee,
  v. MCCULLY ASSOCIATES, a Hawaii registered limited partnership;
          ALA WAI INVESTMENT, INC., a Hawaii corporation,
             as general partner of MCCULLY ASSOCIATES;
      ERIC Y. MARN, individually and as officer and agent for
        ALA WAI INVESTMENT, INC., Defendants-Appellees, and
    ALEXANDER Y. MARN, Defendant-Appellant, and JOHN DOES 1-10;
JANE DOES 1-10; DOE PARTNERSHIPS 1-10; DOE CORPORATIONS 1-10; and
                   DOE ENTITIES 1-10, Defendants

         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CIVIL NO. 1CC980005371)

                       ORDER OF CORRECTION
            (By: Ginoza, Chief Judge for the court1)
          IT IS HEREBY ORDERED that the Order Granting Motions to
Dismiss Appeal, filed on September 12, 2022, is hereby corrected
as follows:
          1. At page 3, two lines from the bottom, February 4,
2019 should be December 27, 2021, so that the line reads as
follows:
            Approving Distributions, and enforcement of its December 27, 2021




     1
         Ginoza, Chief Judge, Leonard and McCullen, JJ.
          The clerk of the court is directed to take all
necessary steps to notify the publishing agencies of this change.
          DATED: Honolulu, Hawai#i, September 21, 2022.

                                    FOR THE COURT

                                    /s/ Lisa M. Ginoza
                                    Chief Judge




                                2